Citation Nr: 0016250	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  

3.  Entitlement to a compensable evaluation for sinusitis 
with deviated nasal septum and history of allergic rhinitis.  

4.  Entitlement to a compensable evaluation for chronic low 
back strain with early degenerative changes.  

5.  Entitlement to a compensable evaluation for Crohn's 
disease and hiatal hernia with chest pain.  

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from September 1965 
to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Roanoke Regional Office (RO) which 
granted service connection for right carpal tunnel syndrome, 
hemorrhoids, sinusitis with deviated nasal septum and history 
of allergic rhinitis, chronic low back strain with early 
degenerative changes, Crohn's disease and hiatal hernia with 
chest pain, and bilateral hearing loss, assigning each 
disability a noncompensable evaluation, except a 10 percent 
rating was assigned the right carpal tunnel syndrome 
disability.  The appellant disagreed with the assigned 
evaluations and this appeal ensued.  

In September 1995, the Board remanded the claims to the RO 
for further development of the record.  


FINDINGS OF FACT

1.  With respect to the claim of entitlement to a compensable 
evaluation for bilateral hearing loss, all available relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  

2.  The most recent audiometry showed an average pure tone 
loss of 39 decibels (dB) in the right ear and 51 dB in the 
left ear with speech recognition ability of 92 percent 
correct, bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 
6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is well grounded as it is capable of 
substantiation and not inherently implausible.  See Drosky v. 
Brown, 10 Vet. App. 251 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  The 
appellant has been afforded VA examinations to determine the 
severity of the disability in March 1992, December 1995, and 
March 1999.  The Board finds that VA has satisfied its duty 
to assist the appellant in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
ratings require consideration of the medical evidence of 
record compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  If the preponderance of the 
evidence is in favor of the veteran's claim, or the evidence 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The evaluation of the bilateral hearing loss is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered effective June 10, 
1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202-10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Bernard v. Brown , 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. 3-2000 (Apr. 10, 2000).  In this case, though, the 
regulatory changes were made because medical science has 
advanced, and commonly used medical terms have changed.  The 
effect of these amendments was to update this portion of the 
rating schedule to ensure that it used current medical 
terminology and unambiguous criteria and reflected medical 
advances that had occurred since the last review.  As the 
amendments did not substantively change the regulation for 
purposes of appellate review, the Board may proceed to 
adjudicate the claim in light of the new version of the 
regulation without prejudice to the appellant.  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1000, 2000, 3000, and 4000 
cycles per second divided by four.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110.  The evaluations derived from this schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz (Hz)) is 55 dB or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  When 
the pure tone threshold is 30 dB or less at 1000 Hz, and 70 
dB or more at 2000 Hz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

The October 1991 examination at separation from service 
showed pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
40
25
LEFT

30
45
55
60
Average pure tone loss was 30 dB in the right ear and 48 dB 
in the left ear.  

VA audiological evaluation in March 1992 showed pure tone 
thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
40
20
LEFT

15
45
55
55
Average pure tone loss was 29 dB in the right ear and 43 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent correct in the right ear 
and 82 percent correct in the left ear.  

VA audiological evaluation in December 1995 showed pure tone 
thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
35
40
20
LEFT

15
45
55
60
Average pure tone loss was 31 dB in the right ear and 43 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent correct in the right ear 
and 92 percent correct in the left ear.  

VA audiological evaluation in March 1999 showed pure tone 
thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
45
35
LEFT

25
55
60
65
Average pure tone loss was 39 dB in the right ear and 51 dB 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent correct, bilaterally.  

To determine the appropriate evaluation, the audiometry 
measurements set forth above are applied to Table VI of 
38 C.F.R. § 4.85.  This application yields the following 
Roman numeric designation results:

Examination:			Right Ear:		Left Ear:

October 1991				  I			 II
March 1992 				III			III
December 1995			  I			  I
March 1999				  I			  I

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for each 
examination date.  For this reason, it is the Board's 
determination that the preponderance of the evidence is 
against the current assignment of a compensable rating for 
bilateral hearing loss.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


REMAND

With respect to the claims of entitlement to an evaluation in 
excess of 10 percent for right carpal tunnel syndrome and 
compensable evaluations for hemorrhoids, chronic low back 
strain with early degenerative changes, and Crohn's disease 
and hiatal hernia with chest pain, the Board's September 1995 
remand directed the RO to schedule the appellant for VA ear, 
nose, and throat, orthopedic, neurologic, and general medical 
examinations.  Examinations were conducted in December 1995.  
Over the course of the next four years, the RO and the 
VA Medical Center (VAMC) where examinations were conducted 
sparred over the completeness of the findings regarding the 
sinusitis disability (as discussed below).  During that 
period the RO did not schedule the appellant for any further 
examination with respect to the right carpal tunnel syndrome, 
hemorrhoids, chronic low back strain with early degenerative 
changes, and Crohn's disease and hiatal hernia with chest 
pain.  

If the Board were to adjudicate these claims now, it would do 
so on the basis of examinations which are nearly five years 
old.  The appellant's representative appears to argue in 
November 1999 and May 2000 statements that the Board should 
adjudicate the claims despite the age of the examinations.  
In this case, the Board is not inclined to do so, primarily 
because the delay was not due to the appellant's conduct.  
The Board is not required, pursuant to its duty to assist, to 
remand claims solely due to the passage of time since the 
preparation of otherwise adequate examinations.  An exception 
to this general rule exists to the extent that the appellant 
asserts that a disability in question has undergone increased 
severity since the time of an examination.  VA O.G.C. Prec. 
Op. 11-95, slip op. at 10 (Apr. 7, 1995).  In this case, the 
appellant has so asserted, and the claims must be remanded 
for additional development.   

With respect to the claim of entitlement to a compensable 
evaluation for sinusitis with deviated nasal septum and 
history of allergic rhinitis, the appellant underwent a VA 
examination in December 1995.  The report of that examination 
did not contain an opinion, as required by the Board's remand 
directives, as to the severity of the sinusitis disability.  
During the next four years, the RO attempted to have such an 
opinion rendered.  Medical professionals from the VAMC 
discussed the examination report and the appellant's 
sinusitis in March 1996, March 1997, May 1998, and August 
1999 statements.  However, none offered any opinion as to the 
severity of the disability.  

As the record shows, the RO is understandably frustrated by 
the results of its efforts.  Despite the lack of meaningful 
cooperation by the VAMC, it must be noted that the duty to 
assist falls on VA, including all its subordinate agencies, 
not simply the RO or the Board.  Moreover, the appellant is 
entitled to RO compliance with the Board's remand directives, 
which in turn requires the RO to enforce those directives 
against other parts of VA, such as the VAMCs.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Thus, failure of the 
VAMC to provide a VA examination report in compliance with 
the Board's prior directives mandates another remand in this 
case.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for the 
right carpal tunnel syndrome, 
hemorrhoids, chronic low back strain with 
early degenerative changes, sinusitis 
with deviated nasal septum and history of 
allergic rhinitis, and Crohn's disease 
and hiatal hernia with chest pain 
disabilities since March 1996, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The appellant should be afforded VA 
ear, nose, and throat examination to 
determine the severity of his service-
connected sinusitis with deviated nasal 
septum and history of allergic rhinitis.  
All studies determined to be appropriate 
by the examiner should be performed.  He 
or she should be requested to review the 
record and express an opinion as to the 
severity of the sinusitis disability 
based on the objective evidence of 
record, such factors as the number of 
incapacitating episodes per year, the 
need for prolonged antibiotic treatment, 
and the occurrence of headaches, pain, 
purulent discharge, crusting, tenderness 
of the sinuses, or repeated surgeries.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

3.  The appellant should also be afforded 
VA orthopedic and neurologic examinations 
to determine the nature and severity of 
the service-connected right carpal tunnel 
syndrome and chronic low back strain with 
early degenerative changes.  All testing 
indicated, including X-ray and range of 
motion studies, measured in degrees, 
should be performed.  The examiners 
should be requested to render an opinion 
as to the degree of restriction of the 
low back and right hand, if present, and 
whether pain, muscle spasm, or other 
neurological findings are manifested.  
All excursions of movement should be 
specifically recorded in numbers of 
degrees and all findings expressed in 
comparison to stated normal ranges of 
motion.  Any functional impairment 
attributable to the service-connected 
disabilities should be described, to 
include a full description of the effects 
that it has on his ordinary activity.  
The claims folder must be made available 
to the examiners for review in 
conjunction with examinations.  

4.  The RO should schedule a VA general 
medical  examination to determine the 
nature and severity of the hiatal hernia 
and any hemorrhoids or Crohn's disease 
found present.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall, 11 Vet. 
App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Claims remanded by the Board must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


